Citation Nr: 1531493	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  07-24 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to July 9, 2007, and from January 1, 2009, on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The Veteran served on active duty from June 1954 to June 1957.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2010, in pertinent part, the Board denied the Veteran's claim for entitlement to a TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Partial Remand.  The Board's decision was vacated and the Veteran's claim was remanded to the Board.  In August 2011, consistent with the December 2010 Joint Motion For Partial Remand, the claim for a TDIU was remanded for additional development.  The claim, now classified as entitlement to a TDIU, prior to July 9, 2007, and from January 1, 2009, was remanded by the Board again in July 2014 for extraschedular consideration.  The claim has been returned for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his service-connected disabilities precluded him from obtaining and maintaining employment that could be considered substantially gainful, versus marginal, from the date of June 5, 2006, but not before, and his service-connected disabilities have also precluded him from obtaining and maintaining employment that could be considered substantially gainful, versus marginal, following a temporary total rating (TTR) period, from January 1, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for a TDIU are met from June 5, 2006, but not before, to July 8, 2009, on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.16 (2014).  

2.  Following a TTR period from July 9, 2007 to December 31, 2008, the criteria for a TDIU are also met from January 1, 2009, on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.16 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, May 2004, September 2005, September 2010, and August 2011 letters to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The Court has held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the September 2010 letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

Any errors related to the current claim are deemed harmless, as TDIU has been granted from the date of the earliest credible evidence of unemployability.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Entitlement to a TDIU prior to July 9, 2007, and from January 1, 2009, 
on an extraschedular basis.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Consideration may be given to his level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  

While the regulations do not define "substantially gainful employment," it has been defined as an occupation "that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...." Faust v. West, 13 Vet. App. 342 (2000).  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court recognized the following standard announced in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a) (2014).  See Moore, supra.  That is, a veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18 (2014).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a) (2014).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  

Requiring a veteran to prove that he is 100 percent, i.e., totally unemployable, is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the veteran's overall employability, whereas a requirement that a veteran prove 100 percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

That said, for a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor that places him in a different position than other veterans with the same disability rating.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Specific requirements must be met before consideration of whether the evidence demonstrates unemployability.  If the veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  There are circumstances when several disabilities may be considered as one for the purpose of determining whether these threshold minimum rating requirements are met, such as when they result from common etiology or single accident or affect both upper or lower extremities.  See 38 C.F.R. § 4.16(a) (2014).  

In this case, the Veteran is service connected for a total right knee arthroplasty with 15 degree contracture, rated as 60 percent disabling from March 9, 2009; tinnitus rated as 10 percent disabling from August 9, 2005, and a noncompensable rating is in effect for bilateral hearing loss from August 9, 2005.  

Except for the period from July 9, 2007, to December 31, 2008, when the Veteran's combined disability rating was 100 percent when a TTR was in effect, his combined rating for the time periods under consideration was 20 percent from January 29, 2004, and 30 percent, from August 9, 2005.  Following the TTR period noted above, a 40 percent combined rating was in effect from January 1, 2009, and a 60 percent combined rating was in effect from March 9, 2009.  Thus, the Veteran does not meet the percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a) (2014) at any time because his disabilities have never had a combined rating of at least 70 percent.  His claim therefore, instead must be considered under the extra-schedular provisions of § 4.16(b) (2014).  

The Board is precluded from granting a TDIU under section 4.16(b) (2014) in the first instance.  Barringer v. Peake, 22 Vet. App. 242 (2008).  However, this claim was reviewed by the Director of the Compensation and Pension Service in April 2015 and June 2013, and denied, as reflected in an April 2015 supplemental statement of the case (SSOC).  The Board, therefore, has authority to review that determination.  Anderson v. Shinseki, 22 Vet. App. 423, 429 (2009) (holding the Board did not exceed its authority when it reviewed a determination by the Director of Compensation and Pension Service denying an extra-schedular rating under 38 C.F.R. § 3.321(b) (2014)).  

The question, then, is whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment for which his level of education and occupational experience would otherwise qualify him for the period prior to July 9, 2007, and from January 1, 2009.  

As noted in VA records in 2004, there were right knee complaints, and some limitation of motion of the right knee was recorded.  A private physician noted in March 2005 that the Veteran had bilateral knee complaints.  Severe degenerative joint disease (DJD) in both knees was noted.  The Veteran was restricted in stair climbing, squatting, kneeling, crawling, and bending.  He was incapable of working at unprotected heights and only walked short distances without rest.  He was not cane-dependent, but it was recommended that he use one when out of the house.  

When examined by VA in May 2006, the Veteran reported daily right knee pain, stiffness, weakness, and instability.  He wore a brace and used a case.  While he was unable to perform any indoor or outdoor chores, he was able to attend to the activities of daily living.  He also had nonservice-connected left knee and low back problems.  

An additional private record dated June 5, 2006, reflects that the Veteran was able to ambulate very limited distances and only with the use of a cane and brace.  He was in need of a total right knee arthroplasty.  It was the examiner's opinion that the Veteran, who had worked his adult like in the seafood business which required manual lifting and walking on slippery pavement, was incapable of employment for "which he [was] trained."  In a July 2007 statement, this private physician noted that the Veteran had undergone total right knee arthroplasty on July 9, 2007.  While he was recovering uneventfully, it was anticipated that it would take a full year for full recovery.  

In March 2008, the Veteran was seen at a private facility for right knee complaints.  Following evaluation, the Veteran was given an option of a revision or to attempt conservative treatment to include physical therapy, stretching, and nonsteroidals.  The Veteran elected the latter route.  

In June 2008, a private physician stated that maximum improvement was expected in 6 months.  

When examined by VA in March 2009, the Veteran continued to wear a right knee brace.  There was a 15 degree contracture of the right knee.  There was painful motion, tenderness, spasms, edema, and instability.  Upon VA psychiatric examination in July 2011, the examiner noted that the Veteran had only completed the 10th grade but had obtained a general equivalency diploma.  He worked as merchant seaman for 12 years and then at a processing plant after that.  It was noted that he had had a total knee replacement.  VA examination report from October 2011 reflects that the Veteran continued to use a knee brace and cane.  He refused exam of the knee as he said he could not tolerate any movement.  The examiner felt that the Veteran's long term outlook after his knee replacement was good.  Following audiological examination, it was noted that the Veteran's hearing loss would result in difficulty understanding what was being said if other noise was present.  His tinnitus did not impact his ability to work.  

The case was referred to the Director of the Compensation and Pension Service for extraschedular evaluation.  In an April 2015 report, after review of the record, he concluded that there was no evidence that the Veteran's service-connected disabilities precluded employment prior to July 9, 2007 or thereafter.  He opined that the Veteran could be employed in a sedentary environment.  

Based on this collective body of evidence, the Board finds a TDIU to be warranted on an extra-schedular basis.  The standard in these cases is whether the Veteran is precluded from obtaining and maintaining substantially gainful employment because of his service-connected disabilities, consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Any job does not equate to substantially gainful employment; rather, the employment must result in income which exceeds the poverty threshold or such is marginal employment.  38 C.F.R. § 4.18 (2014).  The Veteran's work history was manual-type labor.  It is sufficiently shown that he is unable to perform the physical duties required of him in manual labor type positions, and that he would not be able to return to the seafood industry jobs of his past.  Although found still physically able to perform sedentary ("sit down") work, practically speaking he has no education or training for this type of other work that is less physically demanding.  Under these circumstances, the Board finds it unlikely that he would be able to find substantially gainful employment that he could do.  It is found that he met these criteria from the date of the private physician's statement on June 5, 2006, but not previously.  It is also concluded that he meets the criteria following the TTR period.  Thus, a TDIU is warranted for the period from June 5, 2006, to July 8, 2007, and from January 1, 2009, following the period when a TTR was in effect (July 9, 2007, to December 31, 2008).  Accordingly, he is entitled to a TDIU on an extraschedular basis.  All reasonable doubt was resolved in the Veteran's favor in making this determination.  


ORDER

The criteria for a TDIU are met from June 5, 2006, but not before, to July 8, 2009, on an extraschedular basis, subject to controlling regulations applicable to the payment of monetary benefits.

The criteria for a TDIU are also met from January 1, 2009, on an extraschedular basis, subject to controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


